57 F.3d 1067NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Monroe Roosevelt PARKER, Jr., Bishop, Plaintiff-Appellant,v.CITY OF HAMPTON;  Leslie P. Smith;  B.J. Roberts;  Nelson T.Overton;  Walter J. Ford;  J.E. Adams;  Lieutenant McCoy;Christopher J. Hutton;  James P. Bohnaker;  Al Banwell;R.C. Woodburn;  Police Officer Boice;  Police OfficerGarrett;  Police Officer Eckert;  Henrico County Jail;  A.D.Mathew, Sheriff;  D.H. Dailey;  R.C. Engels;  Henrico CountyPolice Department;  Henrico County Board of Supervisors;Henrico County Jail Internal Affairs;  E. Belvin, EMSA;R.T. Baer;  E.B. Hughston;  Commonwealth of Virginia;  R.Sprouse, Deputy Sheriff;  Ed Mullins, Internal AffairsOfficer;  Burnett Miller, III, District Court Judge;  JamesE. Kulp, Circuit Court Judge;  Toby Vick, CommonwealthAttorney;  Chris Collins;  D.P. Smith;  Timothy J. Sullivan;Carol Disque;  Frederick Reese;  Joann Gilley;  JanBarrymore;  Linda Nicely;  Mike Roberts;  Pam Tansmore;Hampton Police Department;  Lisa Brauswyler;  James Beehler,Defendants-Appellees.
No. 95-6344.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 20, 1995.Decided:  June 19, 1995.

Monroe Roosevelt Parker, Jr., Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing without prejudice his civil rights complaints as frivolous under 28 U.S.C. Sec. 1915(d) (1988).  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Parker v. City of Hampton, No. CA-95-130-N (E.D. Va.  Feb. 9, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.